Exhibit 10.1

 

EXECUTION VERSION

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) dated as of October 14,
2014 by and between Dex Media, Inc. (the “Company”), and Peter J. McDonald (the
“Consultant”).  For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Employment Termination.  The parties
acknowledge and agree that the Consultant’s full-time employment with the
Company shall cease on October 14, 2014 (the “Employment Termination Date”). 
Effective as of the Employment Termination Date, the Consultant hereby
automatically resigns all of the Consultant’s positions at the Company and its
affiliates without the need to execute any additional documents to evidence the
foregoing.  The Employment Termination Date shall be the termination date of the
Consultant’s employment for purposes of active participation in and coverage
under all benefit plans and programs sponsored by or through the Company or its
affiliates.  From the date hereof until the Employment Termination Date, the
Company shall continue to pay the Consultant’s regular base salary, and the
Consultant generally will continue to be eligible for all employee benefits to
which the Consultant is currently entitled.

 

2.                                      Consulting Period.  The Company shall
retain the Consultant pursuant to the terms of this Agreement, and the
Consultant shall provide the “Services” (as defined in Section 3 hereof), for a
period beginning on the Employment Termination Date and ending on the date that
is twelve (12) months thereafter unless otherwise mutually agreed in writing
between the parties hereto (the applicable period being referred to herein as
the “Consulting Period”).

 

3.                                      Services.  During the Consulting Period,
the Company hereby retains the Consultant as a senior advisor to the Company to
perform such services as mutually agreed between the Company and the Consultant
from time to time, including, without limitation, (a) providing reasonable and
appropriate transition services to facilitate a smooth transition of the
Consultant’s job responsibilities, as in effect prior to the date hereof, to the
Consultant’s successor, and (b) responding and providing information with regard
to matters in which the Consultant has knowledge as a result of the Consultant’s
prior employment with the Company (the “Services”).  The Consultant shall
perform the Services at such times and in such manner as mutually agreed between
the Company and the Consultant from time to time; provided that, to the extent
that the Company does not require the Consultant to perform the Services at the
Company’s headquarters, the Consultant may perform the Services at a location of
the Consultant’s choice.  During the Consulting Period, the Consultant shall
report to the Board of Directors of the Company.

 

4.                                      Compensation; Business Expenses.  During
the Consulting Period, the Consultant shall not be entitled to any additional
compensation beyond the severance benefits provided under Section 8(e) of the
Employment Agreement by and between the Company and the Consultant dated
December 19, 2013 (the “Employment Agreement”) in accordance with the terms
thereof (including an additional thirty (30) days of pay in lieu of notice of
termination as required by Section 8(h)(ii) of the Employment Agreement) and any

 

1

--------------------------------------------------------------------------------


 

expense reimbursements contemplated by the last sentence of this Section 4;
provided, however, that the cash severance amount determined in accordance with
Section 8(e)(ii) of the Employment Agreement shall be paid to the Consultant as
follows:  (a) the aggregate amount determined in accordance with
Section 8(e)(ii) of the Employment Agreement less $520,000 shall be paid in five
(5) equal monthly installments on the first business day of each calendar month
commencing in November 2014 and ending in March 2015, and (b) the remaining
$520,000 shall be paid in seven (7) equal monthly installments on the first
business day of each calendar month commencing in April 2015 and ending in
October 2015.  Schedule A hereto sets forth each of the severance payments and
benefits set forth under clauses (ii) through (v) of Section 8(e) of the
Employment Agreement, the payment in lieu of notice of termination under
Section 8(h)(ii) of the Employment Agreement, and the timing of each such
payment and benefit, as amended hereby.  As required by the Employment
Agreement, the Company’s obligations to pay or provide the severance benefits
under Section 8(e) of the Employment Agreement shall be subject to the
Consultant’s execution of the General Release Agreement attached hereto as
Exhibit A within thirty (30) days following the Employment Termination Date. 
Except as otherwise modified by this Section 4, the post-employment rights and
obligations under the Employment Agreement (including, without limitation, the
rights and obligations contained in Sections 12 through 15 thereof) shall remain
in full force and effect in accordance with the terms thereof.  Upon
presentation of appropriate documentation, the Consultant shall be reimbursed,
in accordance with the Company’s expense reimbursement policy, for all
reasonable business expenses incurred in connection with the Consultant’s
performance of the Services.

 

5.                                      Independent Contractor Status.  The
Consultant acknowledges and agrees that the Consultant’s status at all times
shall be that of an independent contractor, and that the Consultant may not, at
any time, act as a representative for or on behalf of the Company for any
purpose or transaction, and may not bind or otherwise obligate the Company in
any manner whatsoever without obtaining the prior written approval of the
Company therefor.  The Consultant agrees that during the Consulting Period, the
Consultant shall not be eligible to participate in any of the employee benefit
plans or arrangements of the Company, except to the extent required by
applicable law or as expressly provided in Section 8(e) of the Employment
Agreement.

 

6.                                      Governing Law; Jurisdiction.  This
Agreement, the rights and obligations of the parties hereto, and all claims or
disputes relating thereto, shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to the choice of law provisions
thereof.  Each of the parties agrees that any dispute between the parties shall
be resolved only in the state and federal courts located in the State of Texas
and the appellate courts having jurisdiction of appeals in such courts.  In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Consultant’s performance of the Services, or
for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the state and federal courts
located in the State of Texas and the appellate courts having jurisdiction of

 

2

--------------------------------------------------------------------------------


 

appeals from the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Texas state courts or, to the
extent permitted by law, in such federal courts, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Consultant or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
Consultant’s or the Company’s address as provided in Section 8 hereof, and
(d) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Texas.

 

7.                                      Assignment.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 7, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company.

 

8.                                      Notices.  For purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered by hand, (b) on the date of transmission, if delivered
by confirmed facsimile or electronic mail, (c) on the first business day
following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Consultant:         At the address (or to the facsimile number) shown
on the records of the Company.

 

If to the Company:              Dex Media, Inc.

2200 West Airfield Drive

P.O. Box 619810

D/FW Airport, Texas 75261

Attention:  Chairman of the Board of Directors

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

9.                                      Severability.  To the extent that any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

10.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Consultant and such officer
or other authorized individual as may be designated by the Board of Directors of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement represents the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, supersedes any and all other agreements, verbal or otherwise, between
the parties hereto concerning such subject matter, and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

DEX MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond R. Ferrell

 

 

 

 

Name:

Raymond R. Ferrell

 

 

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Peter J. McDonald

 

Peter J. McDonald

 

 

Consulting Services Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

Brief Description

 

Value ($000)

 

 

Severance Payments

 

Payment Timing

Cash Severance

 

3X Base Salary
and 3X Target Bonus

 

$

6,300

 

As described in Consulting Agreement

Benefit Continuation / COBRA Supplement (estimate)

 

18 months

 

$

16

 

N/A

Total Severance Payments

 

$

6,316

 

 

 

 

 

 

 

 

 

Amounts Accelerated at Severance

 

 

 

 

 

 

 

 

 

2014 Pro Rata Bonus (STI)

 

Pro Rata STI (target value shown, will get higher of target or actual)

 

$

963

 

When 2014 bonus is otherwise paid

2013-2015 Cash LTIP Award

 

2013 Performance Award

 

$

771

 

When 2013 LTIP otherwise paid

2013-2015 Cash LTIP Award

 

Pro Rata Payout of 2014 Award Based on Actual Performance

 

$

984

 

When 2014 LTIP otherwise paid

2013 Restricted Stock Award (50,000 RSAs)

 

Accelerated Vesting (value shown at $9 per share)

 

$

450

 

Vest as of Employment Termination Date

2013 Stock Options (125,000 options at $10.25)

 

Accelerated Vesting

 

 

 

Vest as of Employment Termination Date; remain outstanding in accordance with
applicable award agreement

 

 

 

 

 

 

 

Value of Amounts Accelerated at Severance

 

$

3,168

 

 

Total

 

$

9,484

 

 

 

Will also receive accrued and unpaid base salary through the date of severance,
accrued but unused vacation time and any vested amounts under any other plan,
policy or practices of the Company.

 

Assumes 10/15 severance date.

Numbers in italics are estimates.

 

Pro Rata

 

0.875

 

1x cash and bonus

 

1050

 

 

Schedule A

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

THIS GENERAL RELEASE AGREEMENT (this “Release”) is made as of October 14, 2014,
by and between Peter J. McDonald (the “Executive”) and Dex Media, Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Executive’s employment as an executive of the Company has
terminated; and

 

WHEREAS, pursuant to Section 8(i) of the Employment Agreement by and between the
Company and the Executive dated December 19, 2013 (the “Employment Agreement”),
the Company has agreed to pay the Executive certain amounts, subject to the
execution of this Release.

 

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Consideration

 

The Executive acknowledges that:  (i) the payments set forth in Section 8(e) of
the Employment Agreement (as modified by the Consulting Services Agreement by
and between the Company and the Executive dated October 14, 2014 (the
“Consulting Agreement”)) constitute full settlement of all his rights under the
Employment Agreement, (ii) he has no entitlement under any other severance or
similar arrangement maintained by the Company, and (iii) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to the Executive.  The Executive further
acknowledges that, in the absence of his execution of this Release, the benefits
and payments specified in Section 8(e) of the Employment Agreement (as modified
by the Consulting Agreement) would not otherwise be due to him.

 

2.                                      Release and Covenant Not to Sue

 

(a)                                 The Executive, his heirs and representatives
release, waive and forever discharge the Company, its predecessors and
successors, assigns, stockholders, subsidiaries, parents, affiliates, officers,
directors, trustees, current and former employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and each
such person or entity is each referred to as a “Released Person”) from all
pending or potential claims, counts, causes of action and demands of any kind
whatsoever or nature for money or anything else, whether such claims are known
or unknown, that arose prior to the Executive’s signing this Release and that
relate in any way to the Executive’s employment or termination of employment
with the Company.  This Release includes, but is not limited to, any and all
claims of race discrimination, sexual discrimination, national origin
discrimination, religious discrimination, disability discrimination, age
discrimination and unlawful retaliation and any and all claims under the
following: Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.; Civil Rights Act of 1866,42 U.S.C. § 1981 et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.; the Americans with
Disabilities Act, as amended, 42 U.S.C.

 

A-1

--------------------------------------------------------------------------------


 

§ 12101, et seq.; the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq.; Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.;
Rehabilitation Act of 1973, 29 U.S.C. § 706, et seq.; any state, municipal and
other local anti-discrimination statutes; any and all claims for alleged breach
of an express or implied contract; any and all tort claims including, but not
limited to, alleged retaliation for assertion of workers’ compensation rights;
any and all claims under workers’ compensation law; and any and all claims for
attorney’s fees or costs.

 

(b)                                 The Executive expressly represents that he
has not filed a lawsuit or initiated any other administrative proceeding against
a Released Person and that he has not assigned any claim against a Released
Person.  The Executive further promises not to initiate a lawsuit or to bring
any other claim against any Released Person arising out of or in any way related
to the Executive’s employment by the Company or the termination of that
employment.  This Release will not prevent the Executive from filing a charge
with the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.  In addition, this
release shall not affect the Executive’s rights under the Older Workers Benefit
Protection Act to have a judicial determination of the validity of this release
and waiver.

 

(c)                                  The foregoing will not be deemed to release
the Company from (a) claims solely to enforce this Release, (b) claims solely to
enforce Section 8(e) of the Employment Agreement )as modified by the Consulting
Agreement), (c) claims for indemnification under the Company’s By-Laws and/or
any applicable indemnification agreements, and/or (d) claims to continue health
care coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended or similar state law.  The foregoing will not be deemed to release
any person or entity from claims arising after the date of this Release, whether
under this Release, under the Employment Agreement or otherwise.

 

3.                                      Restrictive Covenants

 

The Executive acknowledges that the confidentiality and restrictive covenant
provisions contained in Sections 12, 13 and 14 of the Employment Agreement (the
“Restrictive Covenants”) will survive the termination of Executive’s employment
for the period of time specified in such provisions.  The Executive affirms that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

 

4.                                      Return of Company Property

 

Except as may be necessary to perform the Services under the Consulting
Agreement, the Executive represents and warrants that he has returned all
property belonging to the Company, including, but not limited to, all keys,
access cards, office equipment, computers, cellular telephones, notebooks,
documents, records, files, written materials, electronic information, credit
cards bearing the Company’s name, and other Company property (originals or
copies in whatever form) in the Executive’s possession or under the Executive’s
control.

 

A-2

--------------------------------------------------------------------------------


 

5.                                      Cooperation

 

The Executive further agrees that, subject to reimbursement of his reasonable
expenses, he will cooperate fully with the Company and its counsel with respect
to any matter (including litigation, investigations, or governmental
proceedings) in which the Executive was in any way involved during his
employment with the Company; provided that such cooperation shall not
unreasonably interfere with Executive’s employment with another employer after
termination of his employment with the Company.  The Executive shall render such
cooperation in a timely manner on reasonable notice from the Company.  In
connection with the foregoing, the Executive and the Company have entered into
the Consulting Agreement pursuant to which the Executive will serve as a senior
advisor to the Company in accordance with the terms and conditions thereof.

 

6.                                      Rescission Right

 

The Executive expressly acknowledges and recites that (a) he has read and
understands the terms of this Release in its entirety, (b) he has entered into
this Release knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) he was provided
twenty-one (21) calendar days after receipt of the Release to consider its terms
before signing it; and (e) he is provided seven (7) calendar days from the date
of signing to terminate and revoke this Release, in which case this Release
shall be unenforceable, null and void.  The Executive may revoke this Release
during those seven (7) days by providing written notice of revocation to the
Company at the address specified in Section 18(b) of the Employment Agreement.

 

7.                                      Miscellaneous

 

(a)                                 No Admission of Liability.  This Release is
not to be construed as an admission of any violation of any federal, state or
local statute, ordinance or regulation or of any duty owed by the Company to the
Executive.  There have been no such violations, and the Company specifically
denies any such violations.

 

(b)                                 No Reinstatement.  The Executive agrees that
he will not without the consent of the Company apply for reinstatement with the
Company or seek in any way to be reinstated, re-employed or hired by the Company
in the future.

 

(c)                                  Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Company and the Executive and
their respective successors, permitted assigns, executors, administrators and
heirs.  The Executive may not make any assignment of this Release or any
interest herein, by operation of law or otherwise.  The Company may assign this
Release to any successor to all or substantially all of its assets and business
by means of liquidation, dissolution, merger, consolidation, transfer of assets,
or otherwise.

 

(d)                                 Severability.  Whenever possible, each
provision of this Release will be interpreted in such manner as to be effective
and valid under applicable law.  However, if any provision of this Release is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Release will

 

A-3

--------------------------------------------------------------------------------


 

be reformed, construed and enforced as though the invalid, illegal or
unenforceable provision had never been herein contained.

 

(e)                                  Entire Agreement; Amendments.  Except as
otherwise expressly provided herein, this Release contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to the subject matter hereof.   
Notwithstanding the foregoing, the Consulting Agreement shall continue to remain
in full force and effect in accordance with all of the terms and conditions
thereof.  This Release may not be changed or modified, except by an agreement in
writing signed by each of the parties hereto.

 

(f)                                   Governing Law.  This Release shall be
governed by, and enforced in accordance with, the laws of the State of Texas,
without regard to the application of the principles of conflicts of laws.

 

(g)                                  Counterparts and Facsimiles.  This Release
may be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, in each
case, as of the date first above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Peter J. McDonald

 

Peter J. McDonald

 

 

 

 

 

DEX MEDIA, INC.:

 

 

 

 

 

 

By:

/s/ Raymond R. Ferrell

 

 

 

 

Name:

Raymond R. Ferrell

 

 

 

 

Title:

General Counsel and Corporate Secretary

 

General Release Agreement Signature Page

 

--------------------------------------------------------------------------------